345 S.W.3d 401 (2011)
James D. WILSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95322.
Missouri Court of Appeals, Eastern District, Division One.
August 16, 2011.
Alexandra Johnson, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Atty. Gen., Dora A. Fichter, Jefferson City, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
James D. Wilson appeals from a judgment in the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).